ORDER

PER CURIAM.
AND NOW, this 6th day of June, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, as stated by Petitioner, is:
Whether there was sufficient evidence to support the conviction of carrying a firearm without a license when the Commonwealth failed to prove beyond a reasonable doubt that Petitioner carried a firearm, when the evidence at trial demonstrated that the co-defendant possessed the gun at all times, and Petitioner was not an accomplice to the charge of possessing the firearm?